 
 
 
American Airlines, Inc.
6-1162-CLO-1082 Page 4

6-1162-CLO-1082




American Airlines, Inc.
P.O. Box 619616
Dallas-Fort Worth Airport, Texas 75261-9616




Subject:                      Advance Payments and Permitted Transactions 2




Reference:
Purchase Agreement No. 1977 (the Purchase Agreement) between The Boeing Company
(Boeing) and American Airlines, Inc.  (Customer) relating to Model 737-823
aircraft (the Aircraft)





This Letter Agreement amends and supplements the Purchase Agreement.  All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement.




1.  
Advance Payments for Aircraft.



Notwithstanding Article 4.2 and Table 1C of the Purchase Agreement, which sets
forth Boeing’s standard [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], Boeing and
Customer agree that the [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], is hereby
amended as follows:




1.1  
Customer will make Advance Payments to Boeing [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].





1.2  
Notwithstanding Section 1.3 of Letter Agreement No. 6-1162-AKP-070 entitled
Miscellaneous Commitments for Model 737, 757, 767 and 777 Aircraft, Customer
will [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].





1.3  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].





2.           Permitted Transactions


Notwithstanding Article 9.2 of the AGTA, Boeing agrees that Customer may from
time to time prior to delivery of any Relevant Aircraft [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT].






[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]:






(i)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];







(ii)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];







(iii)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];







(iv)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT];





(v)  
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT]







[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].






[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO A REQUEST FOR CONFIDENTIAL TREATMENT].




For avoidance of doubt, nothing within this Letter Agreement is intended to, nor
shall it, derogate the rights and obligations of Boeing and Customer with regard
to the financing of aircraft at or following delivery in accordance with Article
9.2 of the AGTA.



P.A. No. 1977 SA-32
Advance Payments and Permitted Transactions 2
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 
American Airlines, Inc.
6-1162-CLO-1082 Page 4



 
3.            Confidential Treatment.
 
 
Customer and Boeing understand certain commercial and financial information
contained in this Letter Agreement is considered by Boeing and Customer as
confidential.  Customer and Boeing agree that each will treat this Letter
Agreement and the information contained herein as confidential and will not,
without the prior written consent of the other, disclose this Letter Agreement
or any information contained herein to any other person or entity, except as
required by law or government regulation.
 






Very truly yours,


THE BOEING COMPANY




By


Its Attorney-In-Fact




ACCEPTED AND AGREED TO this


Date: _______________, 2009


AMERICAN AIRLINES, INC.




By                                          


Its                                          





P.A. No. 1977 SA-32
Advance Payments and Permitted Transactions 2
BOEING PROPRIETARY


 
 

--------------------------------------------------------------------------------

 




P.A. No. 1977 SA-32
Advance Payments and Permitted Transactions 2
BOEING PROPRIETARY


 
 
 
